Citation Nr: 0820324	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for asbestosis with pleural plaques.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's asbestosis with pleural plaques is not 
manifested by Forced Vital Capacity (FVC) of 50 to 64 percent 
predicted, Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) of 40 to 55 percent 
predicted or maximum exercise capacity of 15 to 20 ml/kg/min. 
oxygen consumption with cardiorespiratory limitation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for asbestosis with pleural plaques have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3,159, 4.1-4.14, 4.96, 4.97, Diagnostic Code 6833 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in July 2005 and April 2006.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that 
to substantiate a claim the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the VA must provide at 
lease general notice of that requirement to the claimant.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Veterans of Foreign Wars of the 
United States, and the Board presumes that the veteran's 
representatives have a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  

In addition, the veteran and his VSO representative were 
provided copies of the Statement of the Case by the RO, which 
the Board notes contained a list of all evidence considered, 
a summary of adjudicative actions, included all pertinent 
laws and regulation, including the criteria for evaluation of 
the veteran's disability, and an explanation for the decision 
reached.  Furthermore, the veteran and his VSO provided 
argument at his BVA hearing in support of the veteran's 
contention that he is entitled to a higher evaluation for his 
disability based on the evidence of record under the rating 
criteria contained in the Schedule for Rating Disabilities.  
In the Board's opinion all of this demonstrates actual 
knowledge on the part of the veteran and his representatives 
of the information that would have been included in the more 
detailed notice contemplated by the Court in the Vazquez-
Flores case.  As such, the Board finds that the veteran is 
not prejudiced based on this demonstrated actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The record contains the veteran's service medical records, VA 
outpatient reports, a statement from private treatment 
provider William P. Thompson, M.D., and VA examination 
reports dated in August 2005 and May 2007.  In addition, the 
veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that the current evaluation 
assigned for his disability does not accurately reflect the 
severity of that disability.  Disability evaluations are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing the symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and the residual conditions in civilian life.  Generally, the 
degree of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity to 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, a rating decision dated in September 
2002 granted service connection for asbestosis with pleural 
plaques and assigned a 30 percent evaluation under Diagnostic 
Code 6833. The veteran appealed that decision to the BVA, and 
in a decision dated in November 2004, the Board determined 
that the veteran was entitled to a 60 percent evaluation for 
his disability prior to June 19, 2003 and a 30 percent 
evaluation from that date. A rating decision dated in 
December 2004 effectuated the Board decision, and the 30 
percent evaluation has been in effect since that time.

Under Diagnostic Code 6833, a 30 percent rating is warranted 
where the evidence shows FVC of 65- to 74-percent predicted; 
or, DLCO (SB) of 56- to 65-percent predicted.  A 60 percent 
rating is warranted where the evidence shows FVC of 50- to 
64-percent predicted; or, DLCO (SB) of 40- to 55-percent 
predicted; or, maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.


Upon review of the record, the Board finds that the veteran's 
service-connected lung disease is solely manifested by the 
presence of pleural plaques.  The objective medical evidence 
of record indicates that there is no evidence of interstitial 
or restrictive lung disease related to the veteran's service-
connected lung disability, such as to warrant an increased 
evaluation.  

In August 2005, the veteran was diagnosed as having 
symptomatic asbestos-related lung disease with bilateral 
pleural plaques.  The examiner determined that there was no 
evidence of pulmonary asbestosis, as evidenced by the lack of 
pulmonary interstitional disease on the CT chest scan.  
Additionally, there was no evidence of restrictive lung 
disease and the veteran's diffusion was normal.  The examiner 
remarked that the veteran had no findings on pulmonary 
function tests that were reflective of his asbestos related 
lung disease.

In May 2007, the veteran was diagnosed as having asbestos-
related lung disease manifested by pleural plaques.  The May 
2007 VA examiner opined that the veteran's asbestosis was 
asymptomatic and noted that there were no findings on the 
pulmonary function tests related to asbestos related lung 
disease.  The only findings were of an obstruction, which the 
examiner determined was not related to asbestosis or 
asbestos-related lung disease.  

The Board acknowledges that the VA pulmonary function tests 
would appear to reflect findings that would be compatible 
with a 60 percent evaluation.  However, the Board finds that 
these test result do not warrant an evaluation in excess of 
the currently assigned 30 percent evaluation.  First, the 
examiners noted a less than maximal effort.  More 
significantly, regardless of the less than maximal effort, 
both VA examination reports specifically reported that the 
veteran's pulmonary function tests results were not related 
to his service-connected lung disability.  As such, there are 
no clinical findings that demonstrate that the veteran 
service connected disability warrants the next higher 60 
percent evaluation.  

With respect to the October 2007opinion rendered by the 
veteran's private physician, William P. Thompson, M.D., at 
which time he submitted that based on the veteran's history, 
if the veteran had abnormal pulmonary function tests, they 
were "more related to his asbestos than it would be to any 
tobacco smoking."  The Court of Appeals for Veterans Claims 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board finds 
that the May 2007 VA medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who actually examined the 
veteran and reviewed the record.  In addition, the October 
2005 and May 2007 VA examiners gave a considered rationale 
and based their opinions on a complete review of the 
veteran's claims folder.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Accordingly, the Board finds that a 
disability rating in excess of 30 percent for service-
connected asbestosis with pleural plaques is not warranted.  


ORDER

A disability rating in excess of 30 percent for asbestosis 
with pleural plaques is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


